ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on June 14, 1966 (187 So.2d 670) affirming as modified the final decree and order amending the final decree of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed March 1, 1967 (199 So.2d 97) and mandate dated June 13, 1967, now lodged in this court, quashed this court’s judgment with directions to remand the cause to the chancellor for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on June 30, 1966 is withdrawn, the opinion and judgment of this court filed June 14, 1966 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and this cause is reversed and remanded to the chancellor for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).